Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior are such as USPN 4783504, USPN 5994474, USPN 6200002, USPN 9012563 and US 2008/0167421 teach thermoplastic compositions, some modified with silane coupling agent. Although softeners are known in thermoplastic compositions, the combination in a hot-melt composition comprising a modified thermoplastic polymer with an alkoxysilyl group or modified with a silane coupling agent, and a catalyst in not found in the prior art. None of the prior art teaches or sufficiently suggests the hot-melt composition comprising a modified thermoplastic polymer with an alkoxysilyl group from a silane coupling agent, subsequently combined with a softener and a catalyst to form the hot-melt composition. 
	Thus, claims 1-11 to the composition and claim 12-15 to the process of using, and the final product prepared there from are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE